Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 and 21-28 are pending
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 21-28 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2012/0157106, hereinafter Wang) and in view of Hao (US 2007/0211647, hereinafter Hao).
With respect to claim 1, Wang discloses A system for managing a core network comprising a first computing device comprising at least one processor in communication with at least one memory device, wherein the first computing device is in communication with a core network, and wherein the at least one memory device stores a plurality of instructions, which when executed by the at least one processor cause the at least one processor to:
store a plurality of historical data associated with the core network ([0064] training data set comprises of historic network traffic data);
compare the plurality of historical data with the current state data to determine at least one future state of the core network ([0045]-[0047], predicting future traffic patterns based on prior and current observed states of the network traffic); 
adjust the operation of the core network based on the at least one future state ([0065], allocating network resources based on the network prediction).
Wang does not disclose, however Hao discloses receive a plurality of metadata from a plurality of packets transmitted on the core network ([0021], flow in a packet network is defined using packet payload information to identify patterns);
determine current state data of the core network based on the plurality of metadata from the plurality of packets ([0021], flow definition if formed using packet payload information).  Wang and Hao are analogous art because they disclose predicting network traffic.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Wang by the system of Hao to determine the network traffic by utilizing the metadata with the packets being transferred through the network.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to predict future traffic patterns using the header/payload information of packets.

With respect to claim 2, Wang discloses determine a plurality of possible future states of the core network ([0065], create prediction of future traffic patterns); and
determine a likelihood associated with each of the plurality of possible future states ([0065], certain traffic data will show weak or strong to a certain traffic pattern).
With respect to claim 3, Wang discloses wherein the instructions further cause the at least one processor to determine one or more adjustments to the operation of the core network based on the plurality of likelihoods ([0065], allocating network resources based on the network prediction).
With respect to claim 6, Wang discloses store a plurality of past outcomes associated with the plurality of historical data ([0045], past network traffic data); and
compare the plurality of historical data, the plurality of past outcomes, and the
current state data to determine at least one future state of the core network ([0045]-[0047], predicting future traffic patterns based on prior and current observed states of the network traffic).
With respect to claim 7, Wang discloses receive current state data from the core network on a periodic basis ([0029] periodically query network elements to provide current or past network traffic data); and
adjust the operation of the core network on a periodic basis, based in part on the 
current state data ([0029] periodically query network elements to provide current or past network traffic data for optimizing the cellular network architecture).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in view of Hao and in view of Hassan (US 2011/0231551, hereinafter Hassan).
With respect to claim 4, Wang and Hao do not disclose, however Hassan discloses wherein the instructions further cause the at least one processor to calculate costs associated with the at least one future state of the core network ([0002]-[0003], managing network resources by anticipating when services limits will be reached and faxed with unexpected costs).  Wang, Hao, and Hassan are analogous art because they disclose managing network resources.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Wang and Hao by the system of Hassan to determine the costs that may be incurred to the users due to exceeding a usage limit of a network.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to ensure the sure is able to afford/budget the network resources.
With respect to claim 5, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Wang and Hao for the same reasons identified in the rejection of claim 4.  In addition, Hassan discloses wherein the instructions further cause the at least one processor to determine one or more adjustments to the operation of the core network based on the calculated costs ([0066], managing the same of different network resources may be implemented for each budget that pertains to a network resource being consumed).
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in view of Hao and in view of Guo (US 2010/0180048, hereinafter Guo).
With respect to claim 21, Wang and Hao do not disclose, however Guo discloses wherein the plurality of metadata includes one or more of source media access control (MAC) address, source ID, Core Router ID, Gateway ID, Switch ID, and packet data length ([0090]-[0091] MAC header of the packet ).  Wang, Hao, and Guo are analogous art because they disclose managing network resources.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Wang and Hao by the system of Guo to determine the bandwidth of the probing packet from its header/packet information.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to determine the available bandwidth in the network.
With respect to claim 22, Wang and Hao do not disclose, however Guo discloses wherein the current state data from the core data includes bandwidth data ([0057], updates available bandwidth field of the probing packet).  Wang, Hao, and Guo are analogous art because they disclose managing network resources.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Wang and Hao by the system of Guo to determine the bandwidth of the probing packet from its header/packet information.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to determine the available bandwidth in the network.
With respect to claim 23, Wang and Hao do not disclose, however Guo discloses wherein core network includes a plurality of routers and edge routers ([0057] available bandwidth from server A to switch S to server B).  Wang, Hao, and Guo are analogous art because they disclose managing network resources.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Wang and Hao by the system of Guo to determine the bandwidth of the probing packet in the network.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to determine the available bandwidth in the network.
With respect to claim 24, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Wang and Hao for the same reasons identified in the rejection of claim 23.  In addition, Guo discloses wherein the instructions further cause the at least one processor to calculate a cost of links or bandwidth between the plurality of routers and edge routers ([0057] available bandwidth from server A to switch S to server B).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in view of Hao and in view of Liou (US 2019/0140976, hereinafter Liou).
With respect to claim 25, Wang and Hao do not disclose, however Liou discloses dynamically calculate a number of licenses needed to transmit data on the core network during a future state ([0032], Dynamic allocation of bandwidth licenses as needed); and
adjust the operation of the core network based on the number of licenses needed for the future state ([0032], Dynamic allocation of bandwidth licenses as needed).  Wang, Hao, and Liou are analogous art because they disclose managing network resources.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Wang and Hao by the system of Guo to adjust the allocation of bandwidth licenses.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to determine adjust dynamically the bandwidth licenses to save costs.
With respect to claim 26, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Wang and Hao for the same reasons identified in the rejection of claim 25.  In addition, Liou discloses wherein the instructions further cause the at least one processor to dynamically calculate a number of licenses needed to transmit data on the core network during a future state based on costs associated with the number of licenses ([0070], [0076], SDN controller incorporates bandwidth license costs into overall routing metrics and objectives.  SDN controller automatically calendar bandwidth licenses and reserve bandwidth licenses for activation at a future date and time).
Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in view of Hao and in view of Doron (US 2018/0288091, hereinafter Doron).
With respect to claim 27, Wang and Hao do not disclose, however Doron discloses wherein the instructions further cause the at least one processor to adjust the operation of the core network to mitigate a distributed denial of service attack ([0028]-[0030], mitigating excessive utilization of cloud services allows for cost protection against costs related to serving illegitimate traffic such as traffic from cyber-attacks (DDoS attacks).  Wang, Hao, and Doron are analogous art because they disclose managing network resources.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Wang and Hao by the system of Doron to mitigate excessive utilization of cloud services to protect against cyber-attacks.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to cost protect for utilization of cloud services related to illegitimate traffic.
Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and in view of Hao and in view of Lake (US 2004/0148391, hereinafter Lake).
With respect to claim 28 Wang and Hao do not disclose, however Lake discloses wherein the instructions further cause the at least one processor to adjust the operation of the core network to improve quality of service in the core network ([0003], improving QoS in the end-to-end network control system).  Wang, Hao, and Lake are analogous art because they disclose managing network resources.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Wang and Hao by the system of Lake to adjust the operation of the network.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to determine adjust the operations of the network to improve the quality network overall.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443